Yeates, J.
delivered the opinion of the court. Circumstanced as this case is, we can know no other parties in this suit, than those mentioned in the record. Olmstead intrusted Darrah to *153make the insurance, and has permitted the suit for the defendant’s whole subscription to proceed to judgment, without a claim on his part. It is perfectly well settled, that judgments may be set off against each other, (3 Wils. 396, 2 Bl. Rep. 669,) and we can see no reason why a defalcation should not take place in the present instance.
The decision of the Chief Justice must be confirmed.